Mr. Justice Leech delivered the opinion of the court: The claimant files his declaration herein setting forth that his claim is based upon labor performed and for material furnished in connection with the overhauling and repairing of a linotype machine in the printing department of the Illinois School for the Deaf, in August, 1920, at Jacksonville, Illinois, the amount of the claim being for the sum of $101.00. The Attorney General filed a statement herein consenting to the award, stating that the investigation made by his office shows that the facts as alleged in the declaration of the claimant are true and that the claimant is lawfully entitled to compensation for services rendered and materials furnished. The court therefore allows the claim of $101.00.